Name: 2007/362/EC: Commission Decision of 16 May 2007 amending Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document number C(2007) 2088) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  deterioration of the environment;  cooperation policy;  animal product;  health;  trade policy
 Date Published: 2007-05-30

 30.5.2007 EN Official Journal of the European Union L 138/18 COMMISSION DECISION of 16 May 2007 amending Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document number C(2007) 2088) (Text with EEA relevance) (2007/362/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) and Article 29(2) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. Pursuant to Directive 96/23/EC, the inclusion and retention on the lists of third countries from which Member States are authorised to import animals and primary products of animal origin covered by that Directive, are subject to submission by the third countries concerned of a plan setting out the guarantees which they offer as regards the monitoring of the groups of residues and substances referred to in that Directive. (2) Commission Decision 2004/432/EC of 29 April 2004 on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (2) lists those third countries which have submitted a residue monitoring plan, setting out the guarantees offered by them in compliance with the requirements of that Directive. (3) Serbia has presented residue monitoring plans to the Commission for animals and products of animal origin not currently listed in Decision 2004/432/EC. The evaluation of those plans and the additional information obtained by the Commission provide sufficient guarantees on the residue monitoring in that third country for the animals and products concerned. The relevant animals and products of animal origin should therefore be included in the list for Serbia in that Decision. (4) Greenland, Namibia and Paraguay have asked not to be included in the list in Decision 2004/432/EC for certain categories of animals and products of animal origin. The entries concerning the relevant animals and products of animal origin should therefore be deleted from the list for those third countries. (5) Costa Rica and Vietnam, which are currently listed for certain animals or products of animal origin under Decision 2004/432/EC, have not submitted to the Commission the requested guarantees for some of these animals and products of animal origin. Moreover Food and Veterinary Office inspections in those third countries have revealed serious deficiencies concerning the residue monitoring for the animals and products concerned. The entries for the relevant animals and products of animal origin for those third countries should therefore be deleted in the list. The third countries concerned have been informed accordingly. (6) A transitional period should be laid down to cover consignments of animals and products originating in Costa Rica, Greenland, Namibia, Paraguay and Vietnam which were dispatched from those third countries for the Community, before the date of application of this Decision, to cover the time needed for their arrival in the Community. (7) Decision 2004/432/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2004/432/EC is replaced by the text in the Annex to this Decision. Article 2 The amendments to the list in the Annex to Decision 2004/432/EC by the present Decision shall not apply to consignments of animals and products originating in Costa Rica, Greenland, Namibia, Paraguay and Vietnam where the importer of such products can demonstrate that they had been dispatched from the third country concerned and were en route to the Community before the date of application of the present Decision. Article 3 This Decision shall apply from the seventh day following its publication in the Official Journal of the European Union. Article 4 This Decision is addressed to the Member States. Done at Brussels, 16 May 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 154, 30.4.2004, p. 44, as corrected by OJ L 189, 27.5.2004, p. 33. Decision as last amended by Decision 2007/115/EC (OJ L 49, 17.2.2007, p. 25). ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Swine Equine Poultry Aquaculture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra (1) X X X AE United Arab Emirates X AL Albania X X X AN Netherlands Antilles X (2) AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X BD Bangladesh X BR Brazil X X X X BW Botswana X X BY Belarus X (3) BZ Belize X X CA Canada X X X X X X X X X X X CH Switzerland X X X X X X X X X (2) CL Chile X X (4) X X X X X X CN China X X X X CO Colombia X X CU Cuba X X EC Ecuador X ER Eritrea X FK Falklands Islands X FO Faeroe Islands X GL Greenland X X X GM Gambia X GT Guatemala X X HK Hong Kong X (2) X (2) HN Honduras X HR Croatia X X X X (3) X X X X X X X X ID Indonesia X IL Israel X X X X X X IN India X X X X IS Iceland X X X X X X X (2) JM Jamaica X X JP Japan X KE Kenya X KG Kyrgyzstan X KR South Korea X LK Sri Lanka X MA Morocco X MD Moldova X MG Madagascar X MK The former Yugoslav Republic of Macedonia (5) X X X (3) X MU Mauritius X (2) MX Mexico X X X X MY Malaysia X (6) X MZ Mozambique X NA Namibia X X X X NC New Caledonia X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X OM Oman X PA Panama X PE Peru X X PH Philippines X PN Pitcairn X PY Paraguay X RU Russia X X X X (3) X X X X (7) X SA Saudi Arabia X SC Seychelles X SG Singapore X (2) X (2) X (2) X (2) X (2) X (2) SM San Marino (8) X X X SV El Salvador X SZ Swaziland X TH Thailand X X X TN Tunisia X X X X TR Turkey X X X X TW Taiwan X X TZ Tanzania X UA Ukraine X (3) X X X UG Uganda X US United States X X X X X X X X X X X X UY Uruguay X X X X X X X X X VE Venezuela X VN Vietnam X ME Montenegro (9) X X X X (3) X RS Serbia (10) X X X X (3) X X X X X X YT Mayotte X ZA South Africa X X X X X X X X ZM Zambia X ZW Zimbabwe X X X (1) Initial residue monitoring plan approved by veterinary sub-group EC-Andorra (in accordance with Decision No 2/1999 of EC-Andorra Joint Committee of 22 December 1999 (OJ L 31, 5.2.2000, p. 84)). (2) Third countries using only raw material from other approved third countries for food production. (3) Export of live equidae for slaughter (food producing animals only). (4) Only sheep. (5) The former Yugoslav Republic of Macedonia; provisional code which does not prejudge in any way the definitive nomenclature for this country, which is currently under discussion at the United Nations. (6) Peninsular (western) Malaysia only. (7) Only for reindeer from the Murmansk and Yamalo-Nenets regions. (8) Monitoring plan approved in accordance with Decision No 1/94 of the EC-San Marino Cooperation Committee of 28 June 1994 (OJ L 238, 13.9.1994, p. 25). (9) Provisional situation pending further information on residues. (10) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999.